Curia, per

Nott, J.
The court concur in opinion with the chancellor in this case. The first question has been considered as settled for many years by the case of Matthewes v. Matthewes, and Brevard v. Matthewes, and agreat many estates, it is said, have been settled in conformity with those decisions. The chancellor, withoutbeing aware of these decisions, has, after a very full investigation of the question, given the act the same construction, and we do not feel at liberty to call in question a principle so long decided and so long received as law. This opinion has been delayed under the expectation that the counsel would have argued the second ground made in the brief, as to the law of the domicil in relation to the personal property. But as they have declined doing so, the court proceed to express their concurrence with the chancellor o-n that question also. The decree is therefore affirmed.

Decree affirmed.